 
Exhibit 10.9
 
EXECUTION COPY
 
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April 8,
2016, by and among APPLE TEN HOSPITALITY, INC. (the “Borrower”), each of the
Lenders (as defined below) party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the financial institutions parties thereto as Lenders
(the “Lenders”) and the Administrative Agent have entered into that certain
Credit Agreement dated as of July 26, 2013, as modified by that certain First
Amendment to Credit Agreement dated as of October 3, 2013 and by that certain
Second Amendment to Credit Agreement dated as of July 2, 2015 (as so modified
and in effect immediately prior to the date hereof, the “Credit Agreement”);


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:


(a)           By restating the first sentence of Section 2.9. of the Credit
Agreement in its entirety to read as follows:


The Borrower shall have the right, subject to the receipt of the prior consent
of the Administrative Agent, to request increases in the aggregate amount of the
Commitments by providing written notice to the Administrative Agent, which
notice shall be irrevocable once given; provided, however, that after giving
effect to any such increases the aggregate amount of the Commitments shall not
exceed $150,000,000 less the aggregate amount of the reductions, if any, of the
Commitments pursuant to Section 2.8 (excluding the reduction of the Commitments
on the Second Amendment Effective Date).


(b)           By restating Section 9.1.(e) of the Credit Agreement in its
entirety to read as follows:


Dividend Payments.  Subject to the other limitations of this subsection, Apple
REIT shall not, and shall not permit any of its Subsidiaries to, make any
Restricted Payments, except for (x) cash distributions with respect to its
common stock not in excess of (i) from the Second Amendment Effective Date
through the first anniversary thereof, $0.825 per share per year (with such
amount to be adjusted in a manner acceptable to the Administrative Agent to
account for stock splits, stock dividends, recapitalizations and other similar
events) and (ii) thereafter, 100% of Funds From Operations of Apple REIT during
any fiscal year, (y) redemptions by Apple REIT of its common units pursuant to
its existing Unit Redemption Program in an amount not to exceed 3.0% of the
weighted average number of common units of Apple REIT outstanding during the
12-month period immediately prior to the date of redemption and (z) Restricted
Payments from a Subsidiary to the Borrower or a Guarantor.  Subject to the
following sentence, if an Event of Default exists, Apple REIT shall not, and
shall not permit any of its Subsidiaries to, declare, make or pay any Restricted
Payments to its shareholders (i) unless the Administrative Agent, with the
authorization of the Requisite Lenders, has consented to any such Restricted
Payments in writing, or (ii) until either (A) such Event of Default ceases to
exist, or (B) the Loans and all other Obligations have been paid in full and
satisfied, the Lenders have no further obligations to fund Loans hereunder, and
the Borrower has no right to request Loans hereunder; provided that, subject to
the following sentence, the Borrower may declare and make cash distributions to
Apple REIT, and Apple REIT may declare and make cash distributions to its
shareholders, each in an aggregate amount not to exceed the minimum amount
necessary for Apple REIT to remain in compliance with Section 7.5.  If a Default
or Event of Default specified in Section 10.1.(a), Section 10.1.(b)(i),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), Apple REIT and the Borrower shall not,
and shall not permit any Subsidiary to, declare, make or pay any Restricted
Payments to any Person except that Subsidiaries may make Restricted Payments to
the Borrower or any Guarantor.
 
 
 

--------------------------------------------------------------------------------

 


(c)           By deleting Schedule I to the Credit Agreement and replacing it
with Schedule I attached hereto.


(d)           By deleting Schedule 6.1.(d) to the Credit Agreement and replacing
it with Schedule 6.1.(d) attached hereto.


(e)           By deleting Schedule 6.1.(j) to the Credit Agreement and replacing
it with Schedule 6.1.(j) attached hereto.


(f)           By deleting Schedule 6.1.(k) to the Credit Agreement and replacing
it with Schedule 6.1.(k) attached hereto.


Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent, as applicable:


(a)           a counterpart of this Amendment duly executed by the Borrower;


(b)           a Guarantor Acknowledgement substantially in the form of Exhibit A
attached hereto, executed by each Guarantor;


(c)           an Accession Agreement duly executed by Apple Ten SPE Knoxville I,
Inc. (“Apple Ten SPE”);


(d)           a certificate of the Secretary, Assistant Secretary, manager or
managing member of each Loan Party (other than Apple Ten SPE) certifying (i) as
to copies of all corporate or other necessary action taken by such Loan Party to
authorize the amendments contemplated by this Amendment and (ii) that there have
been no amendments, supplements or other modifications to the articles of
incorporation or organization (or equivalent) or the bylaws of such Loan Party
since the date last certified to the Administrative Agent (or attaching copies
of any such modifications, if applicable);


(e)           (i) good standing certificates (or equivalent) of each Loan Party
(including Apple Ten SPE) certified as of a recent date by the appropriate state
or government official in such Loan Party’s state of formation and (ii)
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each appropriate state or government
official (including any state department of taxation, as applicable) of each
state in which such Loan Party (including Apple Ten SPE) owns a Hotel;
 
 
 

--------------------------------------------------------------------------------

 


(f)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of Apple Ten SPE,
with respect to each of the officers of Apple Ten SPE authorized to execute and
deliver the Loan Documents to which Apple Ten SPE is a party;


(g)           copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of Apple Ten SPE of (i) the articles of
incorporation of Apple Ten SPE, (ii) the bylaws of Apple Ten SPE and (iii) all
resolutions from the board of directors or other necessary action taken by Apple
Ten SPE to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;


(h)           an opinion of the Borrower’s general counsel and McGuire Woods
LLP, counsel to the Borrower and the other Loan Parties, in each case addressed
to the Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent may request;


(i)           payment by Borrower of the fees required by the Fee Letter dated
February 24, 2016, executed and delivered by Borrower and Administrative Agent
in connection herewith;


(j)           Revolving Notes made by Borrower in favor of each Lender, each in
the amount of such Lender’s Commitment set forth on Schedule I attached hereto;
and


(k)           such other documents, instruments and agreements as the
Administrative Agent may reasonably request.


Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)           Authorization.  The Borrower has the corporate power and authority
and the legal right to execute and deliver this Amendment and the other
documents contemplated hereby and to perform its obligations in respect of this
Amendment, the Credit Agreement as amended by this Amendment, and the other
documents contemplated hereby and has taken all necessary corporate action to
authorize the execution and delivery of each such document and the performance
of its obligations in respect thereof.  This Amendment and the other documents
contemplated hereby have been duly executed and delivered on behalf of the
Borrower and each of this Amendment, the Credit Agreement as amended by this
Amendment and the other documents contemplated hereby constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with the terms of each, subject to the effect of applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and the effect of equitable principles whether applied in an action at law or a
suit in equity.


(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the other documents contemplated hereby and the
performance by the Borrower of this Amendment, the Credit Agreement as amended
by this Amendment and the other documents contemplated hereby, will not violate
any Requirement of Law or any Contractual Obligation of the Borrower, the
violation of which could have a Material Adverse Effect.  No consent, approval,
authorization of, or registration, declaration or filing with, any Governmental
Authority is required on the part of the Borrower in connection with the
execution and delivery of this Amendment or the other documents contemplated
hereby or the performance of or compliance with the terms, provisions and
conditions of this Amendment, the Credit Agreement as amended by this Amendment
or the other documents contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement (as amended by
this Amendment) and the other Loan Documents to which it is a party on and as of
the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.


Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.


Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.


Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


[Signatures commence on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.




APPLE TEN HOSPITALITY, INC., a Virginia corporation
 
 
By: /s/ Bryan Peery                                                    
Name: Bryan Peery                                            
Title: President                                                   





[Signatures continue on the following page]
 
 
 
 
 
[Apple Ten Hospitality, Inc. Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 




WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, as Swingline Lender and as a Lender
 
 
By: /s/ Anand J. Jobanputra                                    
Name:  Anand J. Jobanputra                            
Title: Senior Vice President, Hospitality Finance Group, Wells Fargo Bank, N.A.






[Signatures continue on the following page]
 
 
 
 
 
[Apple Ten Hospitality, Inc. Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
KEY BANK NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ Tayven Hike                                                   
Name:  Tayven Hike                                          
Title: Vice President                                          






[Signatures continue on the following page]
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A., as a Lender
 
 
By: /s/ John Sletten                                                   
Name:  John Sletten                                           
Title: Vice President                                           






[Signatures continue on the following page]
 
 
 
 
 
[Apple Ten Hospitality, Inc. Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 


 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By: /s/ J. Lee Hord                                                      
Name: J. Lee Hord                                               
Title: Senior Vice President                                




[End signatures]
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 


SCHEDULE I


Commitments




Lender
Commitment
Wells Fargo Bank, National Association
$60,000,000
Key Bank National Association
$30,000,000
Bank of America, N.A.
$30,000,000
U.S. Bank National Association
$30,000,000
TOTAL
$150,000,000

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.1(d)


Hotels
 
HOTEL LOCATION
 
OWNER
 
BRAND
 
NAME OF LENDER
 
AMOUNT OF INDEBTEDNESS
 
OUTSTANDING PRINCIPAL BALANCE AS OF 12/31/15
 
MATURITY DATE
                         
Boca Raton, FL
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Cedar Rapids, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Cedar Rapids, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
North Charleston, SC
 
Apple Ten Business Trust
 
Home2 Suites
 
N/A
 
N/A
 
N/A
 
N/A
Des Plaines, IL
 
Apple Ten  OHare, LLC
 
Hilton Garden Inn
 
Wells Fargo
 
$22,500,000.00
 
$19,142,000
 
8/1/2016
Mason, OH
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Columbia, SC
 
Apple Ten Business Trust
 
TownePlace Suites
 
N/A
 
N/A
 
N/A
 
N/A
Davenport, IA
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Denver, CO
 
Apple Ten SPE Denver, Inc.
 
Hilton Garden Inn
 
Well Fargo
 
$35,000,000
 
$34,627,000
 
6/2025
Fairfax, VA
 
Apple Ten Hospitality Ownership, Inc.
 
Marriott
 
N/A
 
N/A
 
N/A
 
N/A
Gainesville, FL
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Gainesville, FL
 
Apple Ten SPE Gainesville, Inc.
 
Homewood Suites
 
Wells Fargo
 
$13,700,000.00
 
$12,216,000
 
5/8/2017
Hoffman Estates, IL
 
Apple Ten Illinois, LLC
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Houston, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Residence Inn
 
N/A
 
N/A
 
N/A
 
N/A
Huntsville, AL
 
Sunbelt-I2HA, LLC
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Huntsville, AL
 
Sunbelt-I2HA, LLC
 
Home2 Suites
 
N/A
 
N/A
 
N/A
 
N/A
Jacksonville, NC
 
Apple Ten North Carolina, L.P.
 
Home2 Suites
 
N/A
 
N/A
 
N/A
 
N/A
Knoxville, TN
 
Apple Ten SPE Knoxville II, Inc.
 
Homewood Suites
 
Wells Fargo
 
$12,200,000.00
 
$10,630,000
 
10/8/2016
Knoxville, TN
 
Apple Ten Hospitality Ownership, Inc.
 
SpringHill Suites
 
N/A
 
N/A
 
N/A
 
N/A
Knoxville, TN
 
Apple Ten SPE Knoxville I, Inc.
 
TownePlace Suites
 
N/A
 
N/A
 
N/A
 
N/A
Matthews, NC
 
Apple Ten North Carolina, L.P.
 
Fairfield Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Merrillville, IN
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Mobile, AL
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Nashville, TN
 
Sunbelt-TNT, LLC
 
TownePlace Suites
 
N/A
 
N/A
 
N/A
 
N/A
Nassau Bay, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Courtyard
 
N/A
 
N/A
 
N/A
 
N/A
Oceanside, CA
 
Apple Ten Calibraska, Inc.
 
Courtyard
 
Key Bank
 
$13,850,000
 
$13,810,000
 
10/1/2025
Omaha, NE
 
Apple Ten Calibraska, Inc.
 
Hilton Garden Inn
 
Key Bank
 
$23,000,000
 
$22,939,000
 
10/1/2025
Pensacola, FL
 
Apple Ten Hospitality Ownership, Inc.
 
TownePlace Suites
 
N/A
 
N/A
 
N/A
 
N/A
Richmond, VA
 
Apple Ten Hospitality Ownership, Inc.
 
SpringHill Suites
 
N/A
 
N/A
 
N/A
 
N/A
Round Rock, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
Scottsdale, AZ
 
Apple Ten SPE Scottsdale, Inc.
 
Hilton Garden Inn
 
Wells Fargo
 
$11,250,000.00
 
$9,811,000
 
2/1/2017
Skokie, IL
 
Apple Ten Skokie, LLC
 
Hampton Inn & Suites
 
Wells Fargo
 
$20,500,000.00
 
$17,700,000
 
7/1/2016
South Bend, IN
 
Apple Ten Hospitality Ownership, Inc.
 
Fairfield Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Tallahassee, FL
 
Sunbelt-FTH, LLC
 
Fairfield Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Winston-Salem, NC
 
Apple Ten North Carolina, L.P.
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Oklahoma City, OK
 
Apple Ten Oklahoma, LLC
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
Denton, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
Happy Valley (Phoenix), AZ
 
Apple Ten Hospitality Ownership, Inc.
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Happy Valley (Phoenix), AZ
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
Phoenix, AZ
 
Apple Ten Hospitality Ownership, Inc.
 
Courtyard
 
N/A
 
N/A
 
N/A
 
N/A
Maple Grove, MN
 
Apple Ten Hospitality Ownership, Inc.
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Omaha, NE
 
Apple Ten Nebraska, LLC
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Omaha, NE
 
Apple Ten Nebraska, LLC
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
Colorado Springs
 
Apple Ten SPE Colorado Springs, Inc.
 
Hampton Inn & Suites
 
Wells Fargo
 
$8,450,000
 
$8,002,000
 
7/6/2021
Dallas, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
Fort Lauderdale/ Dania Beach, FL
 
Apple Ten Hospitality Ownership, Inc.
 
Residence Inn
 
N/A
 
N/A
 
N/A
 
N/A
Franklin, TN(1)
 
Apple Ten SPE Franklin I, Inc.
 
Courtyard
 
Wells Fargo
 
$15,246,000
 
$14,824,000
 
8/6/2021
Franklin, TN(1)
 
Apple Ten SPE Franklin II, Inc.
 
Residence Inn
 
Wells Fargo
 
$15,246,000
 
$14,824,000
 
8/6/2021
Houston/Shenandoah, TX
 
Apple Ten Hospitality Ownership, Inc.
 
Courtyard
 
N/A
 
N/A
 
N/A
 
N/A
Oklahoma City, OK
 
Apple Ten Oklahoma, LLC
 
Hilton Garden Inn
 
N/A
 
N/A
 
N/A
 
N/A
Oklahoma City/West, OK
 
Apple Ten Oklahoma, LLC
 
Homewood Suites
 
N/A
 
N/A
 
N/A
 
N/A
San Juan Capistrano, CA
 
Apple Ten SPE Capistrano, Inc.
 
Residence Inn
 
Wells Fargo
 
$17,150,000
 
$16,417,000
 
6/1/2020
Tustin, CA
 
Apple Ten Hospitality Ownership, Inc.
 
Fairfield Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A
Tustin, CA
 
Apple Ten Hospitality Ownership, Inc.
 
Residence Inn
 
N/A
 
N/A
 
N/A
 
N/A
Rosemont, IL
 
Apple Ten Illinois, LLC
 
Hampton Inn & Suites
 
N/A
 
N/A
 
N/A
 
N/A

(1)  
One loan secured by both hotels.  For purposes of presentation have shown half
of loan on each property.







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.1 (j)


Ownership Structure
 
Subsidiary
 
Equity Interest Holder
 
Type of Equity Interests Held
 
Percentage of Outstanding
Equity Interests Held
 
Apple Ten Alabama Services, LLC
 
Apple Ten  Hospitality Management, Inc.
 
Membership interest
   
100
%
Apple Ten Business Trust
 
Apple Ten Hospitality Ownership, Inc.
 
Trust interest
   
100
%
Apple Ten Hospitality, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Management, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Ownership, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Texas Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Texas Services II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
   
100
%
Apple Ten Hospitality Texas Services III, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
   
100
%
Apple Ten Hospitality Texas Services IV, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Illinois, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Apple Ten NC GP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten NC LP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten North Carolina, L.P.
 
Apple Ten NC GP, Inc.
 
Partnership interest
   
1
%
Apple Ten North Carolina, L.P.
 
Apple Ten NC LP, Inc.
 
Partnership interest
   
99
%
Apple Ten Nebraska, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Apple Ten OHare, LLC
 
Apple Ten SPE O’Hare, Inc.
 
Membership interest
   
1
%
Apple Ten OHare, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
99
%
Apple Ten Oklahoma, LLC
 
Apple REIT Ten Inc.
 
Membership interest
   
100
%
Apple Ten Residential, Inc.
 
Apple REIT Ten Inc.
 
100 shares common  stock
   
100
%
Apple Ten Skokie, LLC
 
Apple Ten SPE Skokie, Inc.
 
Membership  interest
   
1
%
Apple Ten Skokie, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
99
%
Apple Ten SPE Capistrano, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Colorado Springs, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Denver, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Franklin I, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Franklin II, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Gainesville, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Knoxville I, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Knoxville II, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE OHare, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Scottsdale, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Skokie, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%

 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiary
 
Equity Interest Holder
 
Type of Equity Interests Held
 
Percentage of Outstanding
Equity Interests Held
 
Apple Ten Florida Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Oklahoma Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Colorado Springs, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Capistrano, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Denver, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Franklin I, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Franklin II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Gainesville, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Knoxville I, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Knoxville II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services OHare, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Scottsdale, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Skokie, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Ventures, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
   
100
%
Apple Ten Ventures Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Sunbe1t-FTH, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Sunbelt-I2HA, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Sunbelt-TNT,  LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Apple Ten SPE Calibraska, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1(k)


Indebtedness and Guaranties
 
 
Property
 
 
Lender
 
 
Maturity Date
 
 
Borrowing Entity
 
Original Principal
   
Balance 12/31/2015
 
Omaha, NE
Hilton Garden Inn
 
KeyBank
 
10/1/2025
 
Apple Ten Calibraska, Inc.
   
23,000,000
     
22,939,000
 
Oceanside, CA
Courtyard
 
KeyBank
 
10/1/2025
 
Apple Ten Calibraska, Inc.
   
13,850,000
     
13,810,000
 
Knoxville, TN
Homewood Suites
 
Wells Fargo
 
10/8/16
 
Apple Ten SPE Knoxville II, Inc.
   
12,200,000
     
10,630,000
 
Gainesville, FL
Homewood Suites
 
Wells Fargo
 
5/8/17
 
Apple Ten SPE Gainesville, Inc.
   
13,700,000
     
12,216,000
 
Skokie, IL
Hampton Inn
 
Wells Fargo
 
7/1/16
 
Apple Ten Skokie, LLC
   
20,500,000
     
17,700,000
 
Chicago O'Hare/
Des Plaines, IL
Hilton Garden Inn
 
Wells Fargo
 
8/1/16
 
Apple Ten O'Hare, LLC
   
22,500,000
     
19,142,000
 
Scottsdale, AZ
Hilton Garden Inn
 
Wells Fargo
 
2/1/17
 
Apple Ten SPE Scottsdale, Inc.
   
11,250,000
     
9,811,000
 
Colorado Springs, CO
Hampton Inn
 
Wells Fargo
 
7/6/21
 
Apple Ten SPE Colorado Springs, Inc.
   
8,450,000
     
8,002,000
 
Franklin, TN
Courtyard *
 
Wells Fargo
 
8/6/21
 
Apple Ten SPE Franklin I, Inc.
   
15,637,500
     
14,824,000
 
Franklin, TN
Residence Inn *
 
Wells Fargo
 
8/6/21
 
Apple Ten SPE Franklin II, Inc.
   
15,637,500
     
14,824,000
 
San Juan Capistrano, CA
Residence Inn
 
Wells Fargo
 
6/1/20
 
Apple Ten SPE Capistrano, Inc.
   
17,150,000
     
16,417,000
 
Denver, CO
Hilton Garden Inn
 
Wells Fargo
 
6/11/25
 
Apple Ten SPE Denver, Inc.
   
35,000,000
     
34,627,000
 

 
* One loan secured by both hotels. For purposes of presentation 50% of loan has
been allocated to each property


 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of April 8, 2016 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the Lenders under the Credit Agreement referred to
below.


WHEREAS, Apple Ten Hospitality, Inc. (the “Borrower”), the Administrative Agent
and the Lenders have entered into that certain Credit Agreement dated as of
July 26, 2013, as modified by that certain First Amendment to Credit Agreement
dated as of October 3, 2013 and that certain Second Amendment to Credit
Agreement dated as of July 2, 2015 (as so amended, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
July 26, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Third Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment, including without
limitation, the increase in the Commitments effected by the Amendment, shall not
in any way affect the validity and enforceability of the Guaranty, or reduce,
impair or discharge the obligations of such Guarantor thereunder.


Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures commence on following page.]




 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 
THE GUARANTORS:


APPLE REIT TEN, INC., a Virginia corporation




By:                                                                     
Name:                                                        
Title:                                                          




APPLE TEN BUSINESS TRUST, a Virginia trust
By: Apple Ten Hospitality Ownership, Inc., as Trustee




By:                                                                     
Name:                                                                      
Title:                                                                     




APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation




By:                                                                     
Name:                                                        
Title:                                                          




APPLE TEN ILLINOIS, LLC, a Virginia limited liability company
By: Apple Ten Hospitality Ownership, Inc., as Managing Member




By:                                                                     
Name:                                                                     
Title:                                                                     




 
[Signatures continue on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
APPLE TEN NORTH CAROLINA, L.P., a Virginia limited partnership
By: Apple Ten NC GP, Inc., its General Partner




By:                                                                     
Name:                                                                         
Title:                                                                         




APPLE TEN NEBRASKA, LLC, a Virginia limited liability company
By: Apple Ten Hospitality Ownership, Inc., as Managing Member




By:                                                                     
Name:                                                                         
Title:                                                                          




SUNBELT – FTH, LLC, a Florida limited liability company
By: Apple Ten Hospitality Ownership, Inc., as Managing Member




By:                                                                     
Name:                                                                    
Title:                                                                     




SUNBELT – I2HA, LLC, an Alabama limited liability company
By: Apple Ten Hospitality Ownership, Inc., as Managing Member




By:                                                                     
Name:                                                                      
Title:                                                                        








[Signatures continue on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
SUNBELT – TNT, LLC, an Alabama limited liability company
By: Apple Ten Hospitality Ownership, Inc., as Managing Member




By:                                                                     
Name:                                                                      
Title:                                                                      




APPLE TEN OKLAHOMA, LLC, a Virginia limited liability company
By: Apple REIT Ten, Inc., as Managing Member




By:                                                                     
Name:                                                                     
Title:                                                                     




APPLE TEN NC GP, INC., a Virginia corporation




By:                                                                     
Name:                                                                      
Title:                                                                    




APPLE TEN NC LP, INC., a Virginia corporation




By:                                                                     
Name:                                                                     
Title:                                                                      






[End signatures]


 
 

--------------------------------------------------------------------------------

 